Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

Status of Claims
Claims 1-4, 7-11 and 14-17 are under examination. 
Priority
This application is a CON of 15/314,393 (filed 11/28/2016) PAT 10465229 which is a 371 of PCT/US15/32609 (filed 5/27/2015 has PRO 62/003,221 (filed 5/27/2014).

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 102(a)(1) are hereby withdrawn.
In view of filing and approval of terminal disclaimer, the double patenting rejections are hereby withdrawn.

Note: regarding the negative limitations in the amended claims 1 and 9 “wherein the reaction solution does not include additional reagents that contribute to background oxidation current of the biosensor and impair detection and quantification of NAD+ generated”: the fact pattern of the instant case is similar to Ex parte Grasselli because the instant specification fails to provide a positive recitation of additional reagents that contribute to background oxidation current of the biosensor and impair detection and quantification of NAD+ generated. No specific addition reagents are excluded from the specification. The mere absence of a positive recitation is not basis for an exclusion. The express exclusion of certain elements implies the permissible inclusion of all other elements not so expressly excluded. Therefore, these negative limitations in amended claims 1 and 9 are not considered to provide patentable limitations to the claimed system. See MPEP§2173.05:
Any negative limitation or exclusionary proviso must have basis in the originaldisclosure. If alternative elements are positively recited in the specification, they may beexplicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarilydescribed the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App.1983), aft 'd mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positiverecitation is not basis for an exclusion. Any claim containing a negative limitation whichdoes not have basis in the original disclosure should be rejected under 35 U.S.C. 112,first paragraph, as failing to comply with the written description requirement. Note that alack of literal basis in the specification for a negative limitation may not be sufficient toestablish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - §163.07(b)for adiscussion of the written description requirement of 35 U.S.C. 112, first paragraph. 

New Rejections necessitated by amendments: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8 and 15 depend on canceled claims 6 and 13 respectively.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-4, 7-11 and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita in view of Shinozuka (US6720164).
Kinoshita teaches a system for detecting serum samples (page 227, 3rd full paragraph, line 4++). For Claims 1, 3-4, 9 and 11: the reference teaches a detection comprising: one reaction solution including pyruvate and NADH (page 230, 2nd full paragraph, line 3++) and a biosensor (broadly read on any device because “biosensor” is not defined in the specification to be distinct from the teaching of membrane-covered PFC electrode, page 229, 2nd full paragraph, line 1++). The reference teaches the biosensor including a working electrode formed on a surface of a substrate: membrane covered carbon electrode (PFC electrode, page 227, 2nd full paragraph, line 1++), a counter electrode formed on the surface of the substrate: platinum disk (page 227, 4th full paragraph, line 6++) and a measuring device (page 227, 4th full paragraph++). For Claims 2 and 10: the reference teaches the bodily sample comprising sera/serum (page 227, 3rd full paragraph, line 4++) 
Kinoshita does not explicitly teach the working electrode and the counter electrode comprise metalized films comprises gold, etc., as recited in claims 1, 8-9 and 14-15, reaction solution includes a 1:1 molar ratio of pyruvate and NADH in a phosphate buffer saline solution as recited in claims 16-17. However, Kinoshita teaches membrane covered carbon electrodes (page 227, 2nd full paragraph++) as working electrode and platinum disk as counter electrode electrodes (page 227, 4th full paragraph, line 6++) and 5:1 molar ratio of pyruvate and NADH (page 231, 1st full paragraph, line 3++) in tris or phosphate buffer (page 230, Fig. 3 legend, line 4++).
Shinozuka teaches sensitive (col. 2, line 52++) detection of PDH (col. 5, line 8++) by quantification of NADH (col. 6, line 33++) using a two-electrode biosensor with working/counter electrodes (col. 4, line 13++), measuring the current flow (col. 7, line 12++, col. 8, line19++), wherein the working/counter electrodes comprise metalized films with gold/carbon/silver (col. 4, line 15++) coating the surface of the insulating support/plastic/films (col. 4, line 35++) by screen-print (col. 4, line 32++).
For Claims 16-17 concerning the molar ratio of pyruvate and NADH in a phosphate buffer saline solution, it would have been obvious to optimize the ratio as claimed because Kinoshita teaches use/benefit of assaying NADH-dependent dehydrogenase in serum by simply changing the substrate (such as pyruvate for pyruvate dehydrogenase) in the buffer solution (page 230, 1st full paragraph, line 5++). 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed molar ratio are obvious over the cited references, which is “close enough” and the reference provide motivation to assay of other NADH-dependent dehydrogenase in serum by simply changing the substrate (such as pyruvate for pyruvate dehydrogenase) in the buffer solution (page 230, 1st full paragraph, line 5++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the invention to use metalized film coated substrate as working and counter electrode to measure NAD+ from bodily fluid sample in a solution include a 1:1 molar ratio of pyruvate and NADH in a phosphate buffer saline solution.  
A person of ordinary skill in the art would have been motivated before the effective filing date of the invention to make the modification because all the cited references teach detection of PDH activity and Shinozuka teaches sensitive detection of PDH by quantify NADH using a metalized film coated two-electrode biosensor (col. 4, line 13++) to achieve better detection. In addition, it is obvious for a person of ordinary skill in the art to substitute the working/counter electrodes as taught by Kinoshita with metalized film coated electrodes to achieve the anticipated success of sensitive/accurate sample detection.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because the cited references teach the various components of the claimed system including metalized film coated substrate as working/counter electrode, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 10/1/2022 have been fully considered but they are not persuasive.
Applicant argued that Kinoshita and Shinozuka do not teach/suggest a detection system for determining pyruvate dehydrogenase levels in a bodily sample as claimed in claims 1 and 9; and office action failed to provide a reasonable rationale to modify Kinoshita to arrive at the detection system of claims 1 and 9.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that Kinoshita teaches the detection system as described above including use/benefit of assaying other NADH-dependent dehydrogenase in serum by simply changing the substrate (such as pyruvate for pyruvate dehydrogenase) in the buffer solution (page 230, 1st full paragraph, line 5++). Shinozuka also teaches method not only to quantify a substrate but also to measure enzyme activity (col. 3, line 19++). Since all the cited references teach detection of PDH activity and Shinozuka teaches sensitive detection of PDH by quantify NADH using a metalized film coated two-electrode biosensor (col. 4, line 13++) to achieve better detection, therefore, it is obvious for a person of ordinary skill in the art to substitute the working/counter electrodes as taught by Kinoshita with metalized film coated electrodes to achieve the anticipated success of sensitive/accurate sample detection. 

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIN SHEN whose telephone number is (571)272-9040. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BIN SHEN/Primary Examiner, Art Unit 1653